 THE BUNKER HILL CO.The Bunker Hill CompanyandLocal Union 7854,United Steelworkers of America,AFL-CIO. Case19-CA-6071December 28, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 31, 1973, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfileda brief in opposition to the Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 1 of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law, Judge asmodified below, and hereby orders that Respondent,The Bunker Hill Company, Kellogg, Idaho, itsofficers, agents, successors, and assigns, shall take theactions set forth in the said recommended Order, asso modified:1.Delete paragraph 1(a) from the recommendedOrder and substitute the following:"(a)Unilaterally, and without prior notice to orconsultation with the Union, promulgating or insti-tuting any incentive wage rules involving its employ-ees inthe appropriate unit described herein."2.Substitute the attached notice for the noticeattached to the Decision of the Administrative LawJudge.IChairman Miller concurs in the result but does not adopt all of therationale of the Administrative Law Judge relating to the effect of the"zipper clause"He sees no need to reach that issue,since Respondent, byIts"Memorandum of Understanding," dated May 30, 1972, committeditself, in writing, to sit down with the Union to review and seriously considerany proposed changes or modifications of "Incentive Rules for Stripping."This, in the Chairman's view, was a clear recognition by the Company of anobligation to bargain about the subject matter here in issue,notwithstandingany existing zipper clause,and effectively estops the Company from raisingthe zipper clause as a defense to its subsequent unilateral action as to"Incentive Rules for Stripping "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government27WE WILL NO? unilaterally, and without noticeto or consultation with Local Union 7854, UnitedSteelworkers of America, AFL-CIO, promulgateor institute any incentive wage plan involving ouremployees represented for collective-bargainingpurposes by that labor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, to join or assist LocalUnion 7854, United Steelworkers of America,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to theextent that such right may be affected by anagreement requiringmembership in a labororganization, as authorized in Section 8(a)(3) ofthe Act.WE WILL, upon request of Local Union 7854,United Steelworkers of America,AFL-CIO,formally rescind the "Incentive Rules for Strip-ping," dated August 23 and August 31, 1972,which we promulgated unilaterally.The appropriate bargaining unit is:All production and maintenance employeesemployed by the Bunker Hill Company at itsoperation in and around Kellogg, Idaho,excluding any craft units heretofore certifiedby the National Labor Relations Board(such as electricians, carpenters, bricklayers,boilermakers, and blacksmiths, plumbers,pipefitters, steam fitters and lead burners,and machinists), all supervisory, technicaland clerical employees, gatemen, officeclerical employees, guards and watchmen ascertified by the National Labor RelationsBoard onAugust 12, 1970, Case 19-RC-5370.THE BUNKER HILLCOMPANY(Employer)DatedBy(Representative)(Title)208 NLRB No. 17 28DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511ThirdAvenue, Seattle,Washington 98101, Tele-phone 206-442-4532.DECISIONSTATEMENT OF THE CASEIRVINGRoGosiN,AdministrativeLaw Judge: Thecomplaint, issued March 21, 1973, alleges that Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of the Act,'Specifically, the complaint alleges that, on or aboutAugust 23, 1972, and August 31, 1972, Respondent,without prior notice to or consultation with the Union, thecertified bargaining representative of Respondent's pro-duction and maintenance employees in the appropriate unit,unilaterallypromulgated new incentive rules coveringcertain of its unit employees, and thereafter, on September11, 1972,2 without prior notice to or consultation with theUnion, unilaterally withdrew said incentive wage rules,thereby refusing to bargain with the Union as exclusiverepresentative of the employees in an appropriate unit, andengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act, and interfering with, restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(1).Respondent's answer, dated March 29, 1973, admits theprocedural and jurisdictional allegations of the complaint,including the status of the Union as exclusive representa-tive of the employees in the appropriate unit, but denies thesubstantive allegations of the complaint. As affirmativedefense, Respondent alleges that (1) under the terms of thecollective-bargainingagreement in effect between theparties,Respondent was justified in taking the unilateralaction; (2) that the dispute between the Employer and theUnion was subject to the grievance and arbitrationprocedure provided for in the contract, and (3) that theEmployer had not been afforded a hearing within 5 days asrequired by the "rules of the National Labor RelationsBoard." 3Hearing was held on June 26, 1973, at Coeur d' Alene,Idaho.TheGeneralCounsel and Respondent wererepresented by counsel; the Union was represented by thepresident of the local. All parties were afforded fullopportunity to be heard, to examine and cross-examine1Designationsherein are as follows: The General Counsel,unlessotherwisenoted or required by the context, his representative at the hearing,The Bunker Hill Company, Respondent, the Company or the Employer,LocalUnion 7854, United Steelworkers of America, AFL-CIO, theCharging Party or the Union; the National Labor Relations Act, asamended (61 stat,136, 73 stat 519, 29 U S. Relations Act, as amended (61Stat.,136, 73 Stat 519, 29 U S. C 151,et seq), the Act, the National LaborRelationsBoard, the Board The charge was filed on October 2, 1972witnesses, to introduce oral and documentary evidencerelevant and material to the issues, to argue orally, and tofile briefs and proposed findings of fact and conclusions oflaw. The parties waived oral argument, reserving their rightto file briefs. Pursuant to an extension duly granted, briefswere filed by the General Counsel and Respondent, onAugust 6, 1973. No proposed findings of fact or conclu-sions of law have been filed by any of the parties.Upon the entire record in the case and, based upon theappearance and demeanor of the witnesses4 and the briefs,which have been carefully considered, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, Respondent's answer admits, anditishereby found that The Bunker Hill Company,Respondent herein, is, and at all times material herein hasbeen, a Delaware corporation, engaged at Kellogg, Idaho,and vicinity in the mining, smelting, and refining ofnonferrousmetals,and the manufacture of chemicalfertilizers.During the 12 months preceding issuance of thecomplaint, a representative period of Respondent's annualoperations, Respondent's volume of sales and services werevalued in excess of $500,000. During the correspondingperiod,Respondent sold products, and purchased goodsandmaterials,valued, in each instance, in excess of$50,000, outside the State of Idaho.On the basis of the foregoing, and upon the entire record,itishereby found that, at all times material herein,Respondent has been an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocalUnion 7854, UnitedSteelworkersofAmerica,AFL-CIO, the Unionherein,is,and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe complaint alleges, Respondent's answer admits, andit ishereby found that, on or about August 12, 1970,following an election conducted by the Board, (Case19-RC-5370), the NorthwestMetalWorkersUnion,Independent, was duly certified by the Regional DirectorforRegion 19 as the exclusive representative of Respon-dent's employees in the following appropriate unit, hereincalled the bargaining unit employees:Unless otherwise stated, all events occurred in 19722The complaint inadvertently states the date as September 11, 1973. Thecorrection was made at the hearing3Actually Sec 10(b) of the Act The answer erroneously alleges theperiod as 10 days but was amended at the hearing to conform to thelanguage of the section4Respondent rested at the conclusion of the General Counsel's case,without calling any witnesses THE BUNKER HILL CO.All production and maintenance employees employedby the Bunker Hill Company at its operation in andaroundKellogg, Idaho, excluding any craft unitsheretofore certified by the National Labor RelationsBoard (such as electricians, carpenters, bricklayers,boilermakers and blacksmiths, plumbers, pipefitters,steam fitters and lead burners, and machinists), allsupervisory, technical and clerical employees, gatemen,office clerical employees, guards and watchmen asdefined in the Act.The complaint further alleges, Respondent's answeradmits, and it is hereby found that, at all times materialherein, the above-described unit was, and has been, anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.The complaint also alleges, Respondent's answer admits,and it is hereby found that, on or about August 22, 1972,theRegional Director for Region 19, in Case 19-AC-10,issued a Decision and Order Amending Certification toreflecta change in name of the certified bargainingrepresentative fromNorthwestMetalWorkers Union,Independent, to Local Union 7854, United Steelworkers ofAmerica, AFL-CIO.The complaint further alleges, Respondent's answeradmits, and it is hereby found that, on the basis of theDecision and Order, above-described, and the priorcertification of the Independent, as above-described, theUnion, at all times since August 22, 1972, has been, and isnow, the duly certified exclusive collective-bargainingrepresentative of all employees in the appropriate unitabove-described for the purposes of collective bargainingwith respect to the rates of pay, wages, hours ofemployment, and other conditions of employment, withinthemeaning of Section 9(a) and (c)(1) of the Act.5B.The Alleged Refusal To Bargain1."Incentive Rules for Stripping"On August 23, 1972, Respondent posted on its bulletinboard, and distributed to the employees involved, a noticeentitled"IncentiveRules for Stripping." The "rules"established a voluntary incentive program for the electro-lytic department employees, known as "strippers."6 Underthis program, performance of incentive work would entitleparticipants to a "reduction in the attendance time on thejob below the normal eight hour shift." The preamble tothe incentive rules, which stated that the purpose of theprogram was "to achieve a stable employment base byproviding the employee with an opportunity to increase hisearnings by performing work over and above an estab-lished base," announced that the incentive program wasvoluntary on the part of the employee, and that theprogram was being administered under specified rules setforth in the notice, and "subject to all the provisions of the5Upon a timely request for review of the Regional Director's initialDecision on the ground that he had erred in granting the amendment, theBoard dismissed the petition filed by the Local Union 7854, the chargingparty hereinThe Bunker Hill Company(Case 19-AC-7),197 NLRB 334. Atthe request of all parties, official notice has been taken of those proceedings.Subsequently, the Regional Director, on or about August 22, 1972, issuedhisDecision and Order amending the certification to reflect the name of the29Labor-ManagementAgreement and other Companyrules."Later that day some unit employees went to the unionhall and brought copies of the notice to David M. Miller,president of the Union. Miller, in turn, furnished a copy ofthe notice to James P. Mooney, staff representative of theUnion's parent organization (United Steelworkers ofAmerica,AFL-CIO), assigned to the Coeur d' Alenemining district in the Kellogg area, Idaho, to assist inadministering the collective-bargaining agreement betweenRespondent and the Union. Mooney and the unioncommittee had met with management, presumably ArthurP. Lennon, Respondent's director of labor relations, earlierthatday, although the purpose of the meeting is notrevealed by the record. Upon their return to the union hall,they found a number of zinc plant cell room workers orstrippers awaiting them with copies of the incentive rulesnotice. It is undisputed that the incentive rules werepromulgated and posted without prior notice to orconsultation or negotiation with the Union.Shortly after 4 o'clock that afternoon, Mooney, withMiller on the extension, telephoned Lennon and requesteda meeting to discuss the rules. Mooney stated to Lennonthat the Company's action in promulgating or changing theincentive rules was contrary to his previous understandingwith the Company, and that the men would not accept orwork under those rules while there was a collective-bargaining agreement in existence. Lennon responded byaskingMooney how he knew that the men would notaccept the rules since Mooney could hardly have had anopportunity to meet with all the men. Acknowledging thatthatwas so, Mooney stated that enough of them hadexpressed dissatisfaction with the rules at the union hall towarrant his statement. Mooney proposed that the partiesmeet in an effort to negotiatea setof rules which would beacceptable to both parties. During this telephone conversa-tion,Miller interspersed comments of his own in a similarvein. Lennon declined to commit himself to such a meetingbut said he would discuss it with management.Regarding the previous understanding with the Compa-ny,which Mooney mentioned in his telephone conversa-tionwith Lennon, reference was to a memorandum ofunderstanding, dated May 30, 1972, signed by Lennon, inhis official capacity,William F. Boyd, counsel for theCompany, David M. Miller, president of the local union,and James P. Mooney, staff representative of the parentlabor organization. By the terms of this memorandum, theCompany agreed to withdraw, with prejudice, an action fordamages, filed in March 1971, against Northwest MetalWorkers Union, and certain individual members, thenpending in the Federal District Court, and resolved variousgrievances filed by the Union, on behalf of namedemployees. The memorandum further provided:2.The Company has agreed to sit-down [sic ] withexclusive bargaining agent as Local Union 7854. (Case 19-AC-10) It isundisputed that the Union here has been the exclusive bargaining agent ofthe unit employees since August 22, 1972.6The job title applies to employees in the cell room of the electrolyticzinc plant who remove or strip the zinc sheets from aluminum plates onwhich the zinc has been deposited by electrolysisin cellsutilized for theoperation 30DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnion, as soon as mutually convenient, to reviewand seriously consider any proposed changes and/ormodifications of the Rules on Absenteeism, Discipline,Work Rules, and Incentive Rules for Stepping.On August 25, 1972, the Union sent a letter by registeredmail, return receipt requested, addressed to Lennon in hisofficial capacity, signed by Miller and Mooney in theirrespective official capacities, as follows:Thiswill confirm our telephone conversation onAugust 23,1972, during which the Union requested ameeting for the purpose of reviewing proposed changesand/or modifications of theIncentive Rulesfor Strip-pingat the Zinc Plant Cell Room as provided for in theMemorandum of Understandingintered[sic] into by theParties,dated May30, 1972.As stated,we are prepared to meet at your earliestconvenience.In fact,we are prepared to meet, and wepropose that we do meet,during the week of August28th,along witha Committee of involved employees. Anyday next week is agreeable with us. Please advise as towhat date and time is convenient for the Company.[Emphasis in original.]On August 28, 1972, Lennon replied, by letter addressedtoMooney, as staff representative of the Steelworkers,agreeing to "sit down with the Union" on Tuesdayafternoon, August 29, 1972, in the staff house basement ofthe company premises, at 2 p.m. "to review and seriouslyconsider any proposed changes and/or modifications ofthe Incentive Rules for Strapping in compliance with ourMemorandum of Understanding of May 30, 1972." Theletter continued,We understand that the Union referred to will be therecognized agents of the employees and will not be agroup of employees having no official responsibility asofficers of the Union, nor any admixture of these twogroups.Your adding a "Committee of involvedemployees" as part of the Umon goes beyond thecommitment we made in the Memorandum of Under-standing.Also, we reiterate that the Company has only agreedto review and seriously consider the Union's proposedchanges and/or modifications of the Incentive Rulesfor Stripping, previously adopted and posted by theCompany, and by such a meeting we have not madesuch Rules subject to negotiations nor is this meeting tobe in any way construed as a negotiating session.If this is not your understanding, let me know.On August 29, the Union replied by letter to theCompany, addressed to the attention of Lennon, andsigned by both Mooney and Miller, submitting a copy of"proposed incentive rules for stripping, including aproposed rate to be paid for each additional load in excessof the eight (8) load per shift base." The letter furtherstated:This proposal has been prepared with the assistanceof the strippers, the men who would be expected to dothe work under any incentive program agreed upon.These proposed changes and/or modifications of theincentive rules are presented to the Company inaccordance with the memorandum of understanding ofMay 30, 1972.'We realize, of course, that in order to effectuate anagreement, there must be room for give and take byboth parties.We would hope that the Company isprepared to give these proposals serious consideration.The Union is certainly prepared to do likewise to anycounterproposals on the part of the Company.The preamble to the Union's proposed incentive rulesreads as follows:When agreement is reached, rules to be reduced towriting in the form of a Memorandum of Agreement,any change in these rules will be through [sic]negotiations with the Union.Particition [sic] in the incentive program is voluntaryon the part of the employees. The program isadministered under the guidelines outline [sic] below.7On August 29, Lennon met with the union representa-tives at the plant. In addition to Lennon, Richard Scott, hisassistant,Department Superintendent Edgar W. Whitley,and R. L. Bird, manager of the zinc plant, attended for theCompany; Mooney, Miller, and members of the executiveboard, on behalf of the Union. Miller distributed copies ofthe Union's counterproposals and covering letter to thosepresent.Using his copy, Mooney reviewed the contentsand explained the Union's position, stating that, based onthememorandum of understanding, dated May 30, theUnion had prepared counterproposals with the assumptionthat concessions might be necessary on both sides in orderto reach an agreement. Mooney then stated that sinceMillerwas more familiar with the rules,Millerwouldreview and comment on each of the rules.Some changesand insertions were made and initialed.Lennon then askedfor a recess, and he and his group left. When they returned,Lennon said that the company representatives had somequestions they wanted to ask. Lennon, Whitley, and Birdeach asked questions dealing generally with the purport ofparticularlanguage inthe counterproposals. Lennon, inparticular, questioned whether footnotes attached to theUnion's proposals were to be considered an integral part ofthe rules. Both Mooney and Miller alternately responded,stating their interpretation of the various rules, andindicated that the footnotes were not to be regarded as partof the rules.At this juncture, Lennon stated that he wanted to make itperfectlyclear that the meeting was not a negotiatingsession.Remarking that the Company appreciated theeffort which had been entailed in preparing the counter-proposals, he stated that the Company had no intention ofnegotiatingwith the Unionconcerning a set of incentiverules or rates for the strippers in the zinc plant.He saidthatmanagement would examine the material which therForthe purpose of this proceeding, it is unnecessary to set forth orconsider theCompany'sincentive rules or the Union's counterproposals onthe merits THE BUNKERHILL CO.Union had submitted but would promulgate whatever rulestheCompany deemed appropriate. Finally, Lennon an-nounced that there would be no counterproposals and nofurthermeetings with the Union. Mooney referred to theUnion's letter, and told Lennon that if the Companydisagreed with the Union's proposals, it behooved it tosubmit counterproposals. Lennon retorted that there wouldbeno counterproposals from management.Mooneycommented that this attitude would not be productive inestablishing an incentive program in the zinc plant cellroom.Mooney remonstrated that the strippers would notwork on an incentive basis until some definite understand-ing was reached regarding the rules and incentive rates ofpay, a position which the Union has steadfastly maintainedsince. Lennon noted that there had not been an incentiveprogram in the plant for some time, that the Companyintended to establish such a program, and that it wouldpromulgate and post the program. The meeting ended onthat note, with Mooney still protesting that the Unionremained prepared to make a serious effort to reachagreement on incentive rules so that a program could beinstalled in the zinc plant, which would be in the bestinterests of both the Company and the Union.So far as the record reveals, Lennon made no referenceat this meeting either to the management rights (art. III) orwaiver provisions (art. XXV) of the labor contract.On August 31, at about 2:30 p.m., shortly before the endof the workday, some 25 strippers were in the lunchroomadjacent to the cell room, where they found Lennon andBird.Bird told the men that management had anotherproposal which he wanted to read to them, and distributedcopies to each of the men. Bird then read the proposalsverbatim.When he had finished reading, he asked whetherthere were any questions, and several of the men queriedhim.The same day or the following day, copies of theCompany's new proposals appeared on the bulletin boardin the lunchroom and at the "shifter's" office. The newincentive rules, dated August 31, introduced by the samepreamble contained in the earlier incentive rules, datedAugust 23, were accompanied by the following memoran-dum:MEMORANDUM31August 1972To: Electrolytic Department Cathode StrippersSubject: Incentive Stripping ProgramOn May 30, 1972, we agreed to sit down with theUnion,when mutually convenient, to review andseriously consider proposed changes in the IncentiveRules for Stripping. Due to many problems, includingsome within the Union, this meeting could not bearranged until recently.8Whitley, called as a witness by the General Counsel, testified that thisaction was taken in response to complaints by the strippers that they werebeing required to work for unduly long periods in an atmosphere in whichnoxious fumes were being emitted. They had previously been permitted toleave their work area to go to the adjoining lunchroom after completion ofeach 8-load work cycle during the normal 8-hour workday. It is evident thatthis action was taken unilaterally and, despite the fact that it may have been31We- have now met with the Union, on Tuesday,August 29, 1972, and critically reviewed their proposedchanges to the Rules. Since the meeting with the Unionwe have met with management people involved withthe program and this group has given the Union'sproposals the serious consideration we promised.The attached set of Incentive Stripping Rules reflectsthose changes and modifications to the previous rulessuggested by the Union that we have deemed practica-ble.We appreciate having received these suggestionsand we now offer this new Incentive Stripping Programthat we are convinced will provide the optimum benefitto the strippers and the Company. There are no furthermeetings scheduled with the Union on this program.We hope that the Program will be accepted byenough Strippers to make the Incentive Program acontinuing feature of the ElectrolyticDepartment.However, if it is not accepted by a sufficient number ofstrippers to make it worthwhile, by Monday, Septem-ber 11, 1972, it will be withdrawn and stripping will bedone on a day's pay basis./s/ Robert L. BirdRobert L. Bird, ManagerZinc PlantNo furthermeetings were held between Respondent andtheUnionthereafter and, on September11, 1972, thefollowing notice was posted over the signature of EdWhitley,department superintendent:September11, 1972NOTICETo: Electrolytic Department Cathode StrippersFor a 30-day trial period, strippers will be allowed toleave the Department up to one hour early, provided allthe loads have been pulled and stripped, and allstrippers'assignments have been completed to theforeman's satisfaction.Work assignments includeclean-up, straightening plates, and associated duties.New men will be included in the above trial after a3-shift break in period and their work load must becompleted before any employee is eligible to leaveearly .8On the same day, September 11, 1972, Respondentwithdrew the incentive plan promulgated on August 31,1972, without further notice to or consultation or negotia-tion with the Union.Contentions and ConclusionsRespondent concedes that it did, in fact, unilaterallypromulgate incentive rules for stripping, and thereafterbeneficial to the employees, constituted a change in the terms andconditionsof their employment, a mandatory subject of collectivebargaining Inasmuch as this action has not been alleged to constituteunilateral action in violation of Sec 8(a)(5), no finding is required as towhether it was permissible under the management rights provision orwhether it was tantamount to a refusal to bargain 32DECISIONSOF NATIONALLABOR RELATIONS BOARDunilaterallywithdrew the incentive plan, and furtheradmits that it "absolutely and unequivocally"9 refused tobargain about incentive rules with the Union.In its brief, Respondent posits theissues asfollows:1.Whether the labor management agreement be-tween The Bunker Hill Company and the Unionpermits the Company to act as it did, the Union havingexpressly waived its right to request bargaining underSection 8(d) of the Act.2.Whether the arbitration and grievance procedureprovided for in the labor management agreement is theexclusive remedy for the Union under the facts andcircumstances of this case and requires the Board notto assert jurisdiction under the Act.3.Whether the issues raised by the complaint filed bythe Regional Director are moot in view of the fact thaton the one hand it is contended the Companywrongfully unilaterally promulgated the incentive planand on the other hand wrongfully unilaterally withdrewthe incentive plan.Relying on the management rights and waiver provisionsof the collective-bargaining agreement, Respondent main-tains that it was justified in unilaterally promulgating, aswell as subsequently withdrawing, the incentive plan.Article III,Management Rights, of the collective-bar-gaining agreement between The Bunker Hill Company, ASubsidiary of Gulf Resources and Chemical Corporation,and Northwest Metal Workers Union, Independent, theUnion's predecessor, effective from November 6, 1972, toNovember 5, 1973, provides:It is recognized that the management of operations,methods and means of production and the fulldirectionand size of the working force, and thecontracting out of work is the function and responsibil-ity of the Company.The entire conduct of its functions and responsibili-ties is solely within the judgment of the Companyexcept as it may be otherwise expressly modified bythisAgreement.Respondent further relies upon the waiver or "zipper"clause, contained in article XXV, Effective Date and TermofAgreement, which contains the following language:The parties hereto specifically waive their rights torequest bargaining under Section 8(d) of the Labor-Management Relations Act of 1947 as amended withrespect to unwritten terms dealing with wages, hoursand other terms and conditions of employment for thelife of this Agreement.Respondent does not contend that the incentive rulesconstituteda nonmandatory or voluntary subject ofcollective bargaining. Nor does Respondent contend thatthe subject of incentive rules are not encompassed withintheprovisions of Section 8(d) of the Act. Since thestatutory term"wages" encompassess"emoluments result-ing from employment in addition to or supplemental toactual `rates of pay,' " and are in the nature of "direct andimmediate economic benefits flowing from the employ-ment relationship,"(W.W. Cross & Co., Inc. v. N.L.R.B.,174 F.2d, 875, 878 (C.A. 1, 1949),it isclear that incentiveprograms designed to increase or supplement the actualearnings of employees are within the contemplation of theterm "wages" as used in the Act.1o It is, therefore, foundthat the incentive rules for stripping clearly constituted amandatorysubject of collective bargaining.The issue, however, is whether Respondent was justifiedin taking unilateral action with regard to the plan byreason of the management rights (art. III),and expresswaiver provisions (art. XXV) quoted above.ilThe management rights article here is not essentiallydifferent from the provision considered inProctorManu-facturingCorporation,12where the Board held that theclausedid not permit the employer to establish workproduction quotas and piecework wage rates unilaterallyand that the "rule, applicable to negotiations during thecontract term with respect to a subject which has been9Resp. br, p. 4, 11, 2 and 3.10C &S Industries, Inc,158NLRB 454, involved the unilateralinstitution of a incentive wage system without prior negotiations and writtenconsent of the union as provided in the contract The Board noted that,"[a llthough the contract makes no specific mention of wage incentives, suchincentives are inseparably bound up with and are thus plainly an aspect ofthe payment of wages, a subject expressly covered by the contract." (CitingJohnW Bolton & Sons, Inc.,91NLRB 989,The Ingalls ShipbuildingCorporation,143 NLRB 712, 158 NLRB 454, 459; see alsoN L R.B v C &C Plywood Corporation,385U S. 421 (1967). Any doubt that the"superimposition of an incentive wage plan upon the contractuallyestablished wage structure operated as a `modification' of contract terms,within the meaning of Section 8(d)," (C &S Industries, Inc, supraat 459) inthis caseisdispelled by the preamble to each of the proposedincentiverules,datedAugust 23 and 31, 1972, respectively,recitingthat,"Thepurpose of this program is to achieve a stable employment base byproviding the employee withan opportunity to increase his earnings byperforming work over and above an established base "(Emphasis supplied)Moreover, the sentence which follows, "Performance of incentive work alsoearns a reduction in the attendance time on the job below the normal eighthour shift " clearly denotes a modification in the normal hours of work, amandatory subject of collective bargaining11Although not specifically referred to at the hearing, Respondent alsorelies,in its brief,on other language in the collective-bargaining agreementprecludingmodification, except in writingThe article in question is-ARTICLE XXIAgreementMay NotBe AmendedExceptBy Written DocumentA.The partiesrealize that not infrequently, after agreements similarin part to this Agreementhave been executed,one partythereto willcontend that the other party hasat some time during negotiations foror during the term of the Agreement,orally agreeto amend, modify,change,alter or waive one or more provisions of the Agreement, or thatby the actionor inactionof such party,theAgreement has beenamended, modified,changed or altered in some respectWith thisrealization in mind and inorderto prevent such contentionbeing madeby either party hereto, insofar as this Agreement is concerned, theparties have agreed toand do herebyagree that no provisionor term ofthis Agreement may be amended,modified,changed, alteredor waivedexcept bywritten document executed by the parties hereto12 131 NLRB1166, 1168 The management rights provision there read'The partiesrecognize that the right of management to direct andcontrol the business and affairsof the Employer,and its right tocontrol,supervise and administer the plant ofthe Employer, arefunctions belongingexclusively to the Employer,and nothing in thisagreement will be interpreted in such a manner as to deprive theEmployer ofsaidmanagement rights unless said interpretation isexpresslyrequired by the provisions of this agreement THE BUNKER HILL CO.33discussed in precontract negotiations but which has notbeen specifically covered in the resulting contract, is thatthe employer violates Section 8(a)(5) if, during the contractterm, he refuses to bargain or takes unilateral action withrespect to the particular subject, unless it can be said froman evaluation of the prior negotiations that the matter was`fullydiscussed' or `consciously explored' and that theUnion `consciously yielded' or clearly and unmistakablywaived its interest in the matter."It should be noted that in the instant case, there is noactual evidence of any "prior negotiations" concerningincentivewage plans. There is some intimation in therecord that an incentive wage plan may have existed at theplant at some time in the past, but there is no affirmativeevidence that Respondent and the Union, or its predeces-sor, had "fully discussed" or "consciously explored" thesubject matter.13In any event, Respondent is not relying on an impliedwaiver, resulting from the conduct of the Union's predeces-sorduring negotiations culminating in the collective-bargaining agreement, but on the express contract lan-guage with regard to waiver. This clause provides:The parties hereto specifically waive their rights torequest bargaining under Section 8(d) of the Labor-Management Relations Act of 1947 as amended withrespect tounwritten termsdealing with wages, hoursand other terms and conditions of employment for thelife of this Agreement. [Emphasis supplied.]The incentive wage plan here, which is not expresslymentioned in the contract, would, of course, be embracedin the phrase "unwritten terms." As the Board said,however, inC & S Industries, Inc.,"Although the contractmakes no specific mention of wage incentives, suchincentives are inseparably bound up with and are thusplainly an aspect of the payment of wages, a subjectexpressly covered by the contract." 14It is, of course, well settled that a bargaining representa-tivemay waive statutory rights guaranteed employees,provided such waiver does not contravene the policies oftheAct. In this regard, however, the Board has held, inTideWater Associated Oil Company,85 NLRB 1096, 1098,"We are reluctant to deprive employees of any of the rightsguaranteed them by the Act in the absence of a clear andunmistakable showing of a waiver of such rights. [Footnoteomitted.]We cannot, therefore, predicate a specific waiver13The following colloquy occurred at the hearingJUDGE RoGosiN: .. in the interest of my following the issue[s ], isthis [the August 23, 1972, Incentive Rules ] the first time an incentiveplan was ever inaugurated at the plant, Mr Boyd, or is this merely achange in the existing incentive planMR. Born. Frankly, Your Honor, it isn't the first time, but wemaintain that is the first time that can be talked about at this hearingIn the colloquy which followed, counsel for the General Counsel stated thathe was not "taking a position as to whether any changes in incentive rulesprior to August 22 would [constitute] a refusal to bargain if therewereactually unilateral changes because, in fact, no union had been certifiedprior to that date and there was a hiatus period [sic ] during the summer of1972 before the amendment certification issued on August 22nd. Thereafteron August 23rd is the first change with respect to incentive rules after theamendment for certification was issued" The matter was not furtherpursued at the hearing so there is no basis for inferring that an incentiveof the right to bargain collectively concerning pensionplans upon the . . . agreement, particularly in view of thevagueness of the `Management Functions' clause and theommission from the contract of any of the terms andconditions of the Retirement Allowance Plan." 15As to any contention that Section 8(d) of the Act doesnot require Respondent to discuss any modification of theexisting agreement during its term, the Board, adopting thelanguageof the Trial Examiner, indicated that thepertinent language of the sectionrefers to terms and conditions which have been integratedand embodied into a writing.Conversely it does not havereference to matters relating to "wages, hours and otherterms and conditions of employment," which have notbeen reduced to writing. As to the written terms of thecontract either party may refuse to bargain furtherabout them, under the limitations set forth in theparagraph, without committing an unfair labor prac-tice.With respect to unwritten terms dealing with"wages, hours and other conditions of employment,"the obligation remains on both parties to bargaincontinuously.16A waiver of statutory rights will not be inferred from themere absence from the contract of specific reference to asubject protected by the Act, or because the contractcontains a general management prerogatives clause, orbecause the union failed during contract negotiations toobtain contract protection of its statutory rights.17 Nor canthe statutory protection be forfeited, except by expresswaiver, since a provision protecting the right "wouldnormally be implied in an agreement by operation of theAct itself." 18It is, therefore, found that neither the management rightsclause nor the "zipper" or "wrap-up" provision of thecontract authorized or permitted Respondent to institutethe incentive rules for stripping, announced on August 23and 31, 1972, without prior notice to or consultation ornegotiation with the Union. To the extent that it may bematerial, it is found that the evidence fails to establish thatincentive wage rules, a subject not specifically covered inthe resulting contract, was discussed between Respondentand the Union's predecessor during precontract negotia-tions,orwith the Union after it acquired exclusiverepresentative status at any time prior to the posting of thefirst incentive rules for stripping.wage program was "fully discussed" or "consciously explored," or that theUnion "consciously yielded" or clearly and unmistakably waived its interestin the matter.i4 158 NLRB 454, and cases cited15Tide Water Associated Oil Company,85 NLRB 1096, 109816Supraat 1099-0017See, e.g,Timken Roller Bearing Co v N L R B.,325 F 2d 746, 751(C.A. 6, 1963), enfg 138 NLRB 15, cert denied 376 U.S 971 (1964);N L R B v. The Jacobs Manufacturing Company,196 F 2d 680, (C.A 2,1952), enfg 94 NLRB 1214;N L R B v. J. H. Allison & Company,165 F.2d766, 768 (C.A. 6, 1948), cert denied 335 U S 814 (1948), enfg. 70 NLRB377,New York Mirror,151NLRB 834, 839-841,ProctorManufacturingCompany,131NLRB 1166 See alsoThe Beacon Journal PublishingCompany,164 NLRB 734;Unit Drop Forge Division Eaton Yale & Towne,Inc, 171 NLRB 600.isSeeN L R B v Perkins Machine Company,326 F 2d 488, 489 (C A. 1,1964),Cloverleaf Division of Adams Dairy Co,147 NLRB 1410, 1413-14. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent further contends that neither the memoran-dum of understanding, dated May 30, 1972, in whichRespondent "agreed to sit-down" with the Union, and "toreview and seriously consider any proposed changesand/or modifications of ...-Work Rules and IncentiveRules for Stripping," nor its meeting with the Union onAugust 29 amounted to a recognition of any duty tobargain with the Union concerning the incentive program.It has been noted that Lennon, Respondent's director ofindustrial relations, failed to rely on either the managementrights or waiver provisions of the contract during thismeeting.Respondent's position that, by consenting to"review and seriously consider" the Union's counterpropo-sals it was not conceding that the subject of the incentiveruleswas negotiable, is immaterial on the issue of itsstatutory duty to bargain. If anything, once the duty tobargain on the subject has been established, any reserva-tionsby Respondent, expressed or otherwise, wouldamount to evidence of recalcitrance to bargain about theissue.Nor need it be decided whether, by meeting with theUnion and "listening" to its counterproposals, Respondentmay be deemed to have acquiesced in the Union's positionas to the bargainability of the incentive rules. It isabundantly clear, as was repeatedly asserted by Respon-dent, that it had no intention of negotiating a set ofincentive rules with the Union.Although, as has been stated at the outset, the gravamenof the complaint is Respondent's unilateral action inpromulgating incentive rules affecting "strippers," theGeneralCounselmaintains that the allegations aresufficiently broad to state a case of refusal to bargainbased on Respondent's failure, upon demand, to negotiatewith the Union the substantive terms of the incentive rules.Assuming that the complaint sufficiently alleges a refusalto bargain on that ground,19 and that Respondent wasplaced on sufficient notice that the General Counsel wouldbe seeking a remedial order requiring Respondent tobargain with the Union about the substantive terms ofincentive rules, Section 8(d) of the Act would appear topreclude such result. To hold that Respondent is requiredto bargain regarding an incentive wage plan not containedin the contract, during its term, would amount to a19The only paragraphs of the complaint susceptible to this interpretationare:10On or about August 23 and August 25, 1972, the Union,through its agent and staff representative J P. Mooney, demanded thatRespondentmeet and bargain about changes in incentive rules11.On or about August 29, 1972, the Union and Respondent helda meetingat which the Union presented counterproposals and changesin incentive rules.12.During the meeting referred to above in paragraph 11,Respondent's Director of IndustrialRelations,Art Lennon, stated that:aincentive rules were not subjectto negotiationsbetweenRespondent and the Union;bRespondent would not submit any future counterpro-posals to the Union on incentive rules, andcno futuremeetingswould be held with the Union todiscuss incentive rules between the parties.The remaining allegations of the complaintrelate to the unilateral change inthe incentive rules.It is significantthat the conclusionary allegations of thecomplaint refer only to pars. 9, 12, 13, and 14 as the basis for the violationof Sec. 8(a)(5), in two separate paragraphs (15 and 16).20Proctor Manufacturing Corporation,131 NLRB 1166, 1170.21 It is notedthat the collective-bargaining agreementexpires, by its"modification,"which the Union could not demand,except under the conditions outlined in Section 8(d). Thisis not inconsistent with the finding, previously made, thatincentivewage plans are encompassed within the term"wages," and that unilateral action to achieve such object,without prior notice to the Union and an opportunity tonegotiate, constitutes a refusal to bargain.The situation here is distinguishable from that in theProctorcase, where the Board heldUnder Section 8(d) of the Act the method of computingthe minimum wage and bonus could not be made thesubject for renegotiation by either party during theterm of the contract. These twoitems,however, do notexhaust or exclude otherelementswhich go to make upwage determinations, and these necessarily remainedopen for negotiations 2°The Board there said that the contract "merely prescribedthemethod of computing the minimum wage and bonus,but without identifying or enumerating piecework rates."(Id. )Here, the wage rates were established under thecontract, but the Union was seeking to "superimpo[se] ..an incentive wage plan upon the contractually establishedwage structure,"entailinga "modification of contractterms,within the meaning of Section 8(d)."(C & SIndustries, Inc.,158 NLRB 454, 459.)2iIt is, therefore, found that Respondent has not, sinceAugust 23, refused to bargain with the Union, by failingand refusing to negotiate the substantive terms of incentiverules, in violation of Section 8(a)(5) of the Act.As to its defense that theissueof the incentive rulesshould have been resolved by the grievance and arbitrationprocedure provided for in the contract, it should be notedthat Respondent does not contend that the matter shouldnow be deferred to arbitration. On the contrary, despite aninconclusive exchange of communications, prior to theissuance of the complaint, betweencounselfor the GeneralCounsel and counsel for Respondent, seeking to ascertainitsposition with regard to deferral to arbitration, underguidelines established by the General Counsel, Respondentdeclined to take a position.22Despite hisunwillingnessto take a position on this issueterms,on November 5, 1973, and that this matter may not be decided by theBoard before the expirationdate Since it has beenfound thatthe incentiverules constituteamandatory subject of collective bargaining, the partiesmay be better advised tohave recourse to the requirementsof Sec. 8(d) toachieve modification of the contract with regardto an incentivewage plan22On March 16, 1973, counsel for the General Counsel wrote to counselfor Respondent,in relevantpart, "Our agencywill issue a complaint in thismatter on March 21, 1973, unless you indicate tome in writingbefore thatdate that you are willing to arbitratethe incentiverules dispute underlyingthe charge and that you are willing to waive anycontractual time limitationson the filing and processingof grievances to arbitration."In his response,Respondent's counsel, whilequalifying thestatementsattributed to him bythe GeneralCounsel regardingthe Company's unwillingnessto submit thedisputeto arbitration,stating that he had onlydiscussed recommendationshe had made to his client, continued "Contrary tothe implication containedin your letter,it has been our feeling from the start that the issueyou refer tobetween thecompany andthe unionwould probably be a matter forarbitrationif a grievance was processedproperly underthe contract" Hefurther statedthat he had not told counsel that the Company would not"waive thecontractual time limitationset forthin the contract in issue," buthad merelysaid thatthat wouldbe his recommendation,and that he did nothave authority to agree or refuse to do so. THE BUNKER HILL CO.at the hearing, Respondent's counsel asserted that Respon-dent was standing on the position that, while the disputewas a matter for the grievance and arbitration procedure,by failing to file a timely grievance, the Union wasprecluded from pursuing the matter to arbitration and that,since thiswas the exclusive remedy which had beenavailable to the Union, the Board should dismiss theseproceedings.It should be noted that Respondent contends that underthe language of the grievance procedure, it does not itselfhave recourse to this procedure, and that only the Unionmay initiate grievance proceedings.23In any event, the record leaves no doubt that Respon-dent has been unwilling either to waive the contractualtime limitation for the filing of a grievance or, for thatmatter, to proceed to arbitration. Instead, it contends that,having failed to resort to the grievance and arbitrationmachinery, the Union has forfeited its exclusive remedy forrelief and that this proceeding should not be deferred toarbitration, but should be dismissed. Under these circum-stances, the issue of deferral to arbitration is not involved.Since Section 10(a) of the Act expressly provides that thepower of the Board to prevent unfair labor practicesenumerated in Section 8, "shall not be affected by anyother means of adjustment or prevention that has been ormay be established by agreement, law, or otherwise .. .and, in the absence of any basis for deferral to arbitration,this defense is rejected as without merit.Respondent's defense, that it "was not afforded ahearing within five (5) [as amended at the hearing] daysfrom the date of the complaint," as required by the Board'sRules and Regulations (actually Sec. 10.(b)) is based on anerroneous interpretation of the section. This provides, inpertinent part, that the notice of hearing shall be issued"not less than five days after the serving of saidcomplaint."According to the affidavit of service, thecomplaint and notice of hearing were served on March 23,1973, and the hearing held on June 26, 1973. It can hardlybe contended, as Respondent appears to do, that the Actrequires that a hearing be held within 5 days from the dateof the complaint. This contention is wholly without merit.Finally, Respondent contends that, even if it be held tohave violated the Act, by unilaterally promulgating theincentive rules, its rescission, on September 11, 1972, of theplan, posted on August 31, 1972, "cured" any wrongfulconduct in which it might have engaged. Although thisargumentmay appear to have superficial appeal, itobviously stems from the contention that if Respondenthad the right to institute the incentive rules unilaterally, ithad a concomitant right to withdraw the plan unilaterally.It is well settled that the abandonment of unfair laborpractices, particularly where there is no assurance that theunfair labor practices will not be repeated, does not renderthe issue moot. Whether, under the circumstances, Respon-23The grievance procedure does not specifically provide that theEmployer may initiate proceedings, and Respondent contends that theprovisions had been so construed by the parties Art XVI, GrievanceProcedure, states at the outset, "An employee who believes his rights underthisAgreement have been adversely affected by the action of the Companywill be required to follow the procedure set forth in this Article for thepresentation, investigation and determination of a grievance " There follows35dent was required to notify and negotiate with the Unionbefore rescinding the incentiverulesneed not be decided.It is, therefore, found, on the basis of the foregoing andupon the entire record, that by unilaterally, and withoutprior notice to or negotiation with the Union, promulgat-ing the incentive rules on August 23 and 31, 1972,Respondent has failed and refused to bargain collectivelywith the Union, in violation of Section 8(a)(5), therebyinterfering with, restraining, and coercing employees in theexercise of rights guaranteed in Section 7, in violation ofSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent unilaterally, andwithout prior notice to or negotiation with the Union,promulgating the incentive rules described above. It will,therefore, be recommended that Respondent cease anddesist from the unfair labor practices in which it has beenfound to have engaged.Upon the basis of the above findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWI.The Bunker Hill Company, Respondent herein, isnow, and at all times material herein has been, anemployer engaged in commerce and in operations affectingcommerce within themeaningof Section 2(2), (6), and (7)of the Act.2.Local Union 7854, United Steelworkers of America,AFL-CIO, the Union herein, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.3.Allproduction and maintenance employees em-ployed by the Bunker Hill Company at its operation in andaround Kellogg, Idaho, excluding any craftunitshereto-fore certified by the National Labor Relations Board (suchas electricians, carpenters, bricklayers, boilermakers andblacksmiths, plumbers, pipefitters, steam fitters and leada three-step grievance procedure,culminating in arbitration(artXVII) Thegrievance procedure appears to apply exclusively to disciplinary actionalleged to have been takenagainstemployees, and does not appear to dealwithmatters of contract interpretationApart from any question ofmutuality of remedy, it is undisputedthat Respondent at no time sought toinvoke the grievance and arbitration procedurein an effortto resolve thedispute regardingthe incentive rules 36DECISIONSOF NATIONALLABOR RELATIONS BOARDburners, and machinists), all supervisory, technical andclericalemployees, gatemen, office clerical employees,guards and watchmen as certified by the National LaborRelations Board on August 12, 1970, Case 19-RC-5370,24constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.Local Union 7854, United Steelworkers of America,AFL-CIO, the Union herein, was, on August 22, 1972, andat all times thereafter has been, the exclusive representativeof all employees in the appropriate unit, described above,including"strippers,"for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By unilaterally, and without prior notice to orconsultation with the Union, promulgating incentive rulesfor stripping on August 23 and 31, 1972, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5), thereby interferingwith, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act within themeaning of Section (a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER 25The Respondent, The Bunker Hill Company, Kellogg,Idaho, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally, and without prior notice to or consulta-tionwith the Union, promulgating or instituting anyincentivewage rules, or making any changes in wages,24The description of the appropriate unit is based on the recognitionclause of the collective-bargaining agreement between Respondent and thepredecessor Union, presently, in effect.25 In the event no exceptions are filed as provided by Sec. 102,46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomehours,or terms or conditions of employment of itsemployees in the appropriate unit described herein.(b) In any like or related manner,interferingwith,restraining,or coercing its employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assistLocal Union 7854,United Steelworkers ofAmerica,AFL-CIO,or any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in other protected concertedactivities for the purpose of collective bargaining or othermutual aid or protection guaranteed in Section 7 of theAct, or to refrain from any or all such activities,except tothe extent that suchright maybe affectedby anagreementrequiringmembership in a labor organization- as acondition of employment,authorized in Section 8(a)(3) ofthe Act,as amended.2.Takethe following affirmative action which, it isfound,will effectuate the policiesof the Act:(a)Upon request of Local Union7854,United Steel-workers of America,AFL-CIO,formally rescind the"IncentiveRules for Stripping,"dated August 23 andAugust31,' 1972,which Respondent promulgated unilater-ally.(b) Post at its plant at Kellogg, Idaho, copies of theattached noticemarked"Appendix. "26Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being signed by Respondent's dulyauthorized representative,shall be posted by Respondentimmediately upon receipt thereof,and maintainedby it for60 consecutivedaysthereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced,or covered by any other material.(c)Notify theRegionalDirector for Region 19, inwriting, within 20 days from the date (of this)Order, whatsteps Respondent has taken to comply herewith.its findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes26 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."